Case 2:21-cv-00678-JS-AYS Document 71 Filed 05/28/21 Page 1 of 2 PageID #: 1236

                                   POLLOCK             I   COHEN LLP
                                       60 BROAD STREET, 24TH FLOOR
                                        NEW YORK, NEW YORK 10004
                                              (212) 337-5361
 CONTACT:
 Christopher Leung
 Chris@PollockCohen.com
 (917) 985-3995

                                                  May 27, 2021

 VIAFEDEx                                                                                      FIL ED
                                                                                            IN CLERK'S OFFICE
 United States District Court                                                         U.S. DISTRICT COURT E.D.N.Y.
 Eastern District of New York
 Long Island Courthouse                                                               *      MAY 28 2821.      *
 cl o Clerk of the Court
 100 Federal Plaza                                                                    LONG ISLAND OFFICE
 Central Islip, NY 11722


                 Re:     Michell.e Walls et al. v. Beech-Nut Nutrition Compa'!Y et al., No. 1:2 l-cv-00870-
                         JS-AYS (E.D.N.Y.), and

                         In re Hain Celestial Heavy Metals Baby Food Litigation, No. 2:2 l-cv-00678:JS-
                         AYS (E.D.N.Y.)


 Dear Clerk of the Court,

                  I am writing on behalf of the plaintiffs Michelle Walls and her son N.W. See
 Michell.e Walls et al. v. Beech-Nut Nutrition Company et al., No. l:21-cv-00870:JS-AYS (E.D.N.Y.). As
 alleged by their complaint (Dkt. No. 1), Ms. Walls and her son have alleged many of the same
 claims against the Hain Celestial Group Inc.-a named defendant in both the Walls and
 consolidated In re Hain Celestial actions that are pending before Judge Seybert.

                 At this time, we are asking that Ms. Walls and her son be added as interested
 parties to the consolidated action, In re Hain Celestial Heavy Metals Baby Food Litigation, No. 2:2 l-cv-
 00678:JS-AYS (E.D.N.Y.). Thank you for your consideration of these matters.

                                                  Sincerely,

                                                  /s/ Christopher K Leung

                                                  Christopher K. Leung
                                                           {
      Case 2:21-cv-00678-JS-AYS Document 71 Filed 05/28/21 Page 2 of 2Align top of FedEx
                                                                       PageID            Express® shipping label here.
                                                                                   #: 1237
                                                                     ORIGIN IO:FBTA (91?> 985-3995                                          SHIP DATE= 2?MAY21           ~
                                                                     CHRISTOPHER,KIN LEUNG                                                  ~~6~Gi;9~25g;~~FE2201        ~
                                                                     394 LINCOLN PL APT 04                                                                               ~
                                                                                                                                                                         ~,
                                                                     BROOKLYN, NY 11238
                                                                   ~T~:'.!2N~I
                                                                                                                                            BILL CREOIT CARO
                                                                            • .::.::ED:....:~:..:.:TA~1s=E;~~~~c-=--r--=-c-=-o-:-:u-=R-=r:-------'-------                I
                                                                          FEDERAL COURTHOUSE                                                                             !,,
                                                                          100 FEDERAL PLZ                                                                                >IX



Cf)                                                                       CENTRAL ISLIP NY 11722
Cf)                                                                   1111) 111-1111
                                                                      )NU:
                                                                      POI
                                                                                                                   REf"I
                                                                                                                                    C   I

                                                                    1111111111111111111111111111111 [Ill IIllll lllll llll II Ill Ill
(1)                                                                                                                                                        FedEx
\--                                                                                         \ lr1wtri~M~~ '                     ~       :
                                                                                                                                                                 Express




a.                                                                                                I




                                                                                                                                                               [E]I
JS                                                                                                                                                             REL#
                                                                                                                                                                         ...
                                                                                                                                                               3705346

                                                                                                                        .- -·                      28 MAY 10:30A
                                                                                                                           .                      ITV OVERNIGHTi---a
                                                                                                                                                                11722
                                                                                                                                                      . NY-US         JFK
